Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 1 of 8 PagelD #: 52

 

FILED

 

JUN 1 1 2020
UNITED STATES DISTRICT COURT

 

 

 

 

U.S. District Court
Southern District of West Virginia

SOUTHERN DISTRICT OF WEST VIRGINIA]. ~watrarroex

 

 

Sreaxce Meareom # AYBHAAT

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO, __2:.20-¢v - 00394
(Number to be assigned by Court)

Reksy widen

Dowoore Qones

Sono Frans

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

No XX _

Yes

 
Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 2 of 8 PagelD #: 53

B, If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district: if state court, name the
county):

 

 

 

 

3, Docket Number:

 

 

4, Name of judge to whom case was assigned:

 

 

5, Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

 

6, Approximate date of filing lawsuit:

 

 

7, Approximate date of disposition:

 

 
IL.

Il.

Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 3 of 8 PagelD #: 54

Place of Present Confinement: (NY Owe Coccec Kose Cornole x

A.

Is there a prisoner grievance procedure in this institution?

Yes KX. No ____

Did you present the facts relating to your complaint in the state prisoner grievance
procedure?

Yes Xx No

If your answer is YES:

 

1. What steps did you take? A Gile\ Gas vere & Gmcedoce.
#_2O- weer -ST- 63 oo Dori \A 9O9O

2. What was the result? - anos

  

Ce SOG Se Le ArFepdla dts Ware We Cocoser \ficos,
nis! WSOC PAS Kailas place Years before He COPA rOs.
If your answer is NO, explain why not:

 

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A.

Name of Plaintiff: Shade Maceom 4 3ZAKHAS Ft
Address: Ope oT. Side Wey OAT. Olive (sv IONE

Additional Plaintiff(s) and Address(es):

 

1] A

 

 
Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 4 of 8 PagelD #: 55

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C, Defendant: Picksy —aiclerd

is employed as: est \Jiraiioia Dintision Of PCcececkions

 

Solano Frame As Ye WDacds of Sreosky at ke
OAT. Olius Cocmchiongl Complex located ok
Upc WAT. Side (oer OAT. Olive (sou, AS\ES

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates, and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

Foc seviccm\ snodkas ,feor tne oest D8 Poe Ae Cerone es Deut

Relic Lou

 

weeds add Rist. bo love lide  fheesss bo & Religiows
\eedec of cay Soaks BReeess So Religitoos ome keripl | Precess

bo Re\igioos Lesse\ ; Ri gnks Yo & Cid) Any Feast pe ony
Religion Ceqvices CNOKD: Ranwadad PArki caaots Sek a (20)
ely mgrrl Adwvantaae auscl o Copst ok Sine ern = Lines. Damned

cle Fees Oxy Percent: one C1.) cAey.
Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 5 of 8 PagelD #: 56

IV. Statement of Claim (continued):

—alen taxing Forced Yo Soppork tne Clnsisiend Religions Wy
Forces Faily Ine iq Ce quired ko bees Sre Clnriskipe eased
Voatity OF LiFe Croas ens Fac Ox) moons. Tm being

Forced 'o prackice vay Religiod Ud We "Boar shs b> Prage\
Ske ne NAY. Olive CorrecRowel Comoiex brat completly

Coprawioates yy Re\atod | e2>0\ erackice “We eoroolarots

 

-Procede res | Yee Couid-19 Poroor Vieos bes pobre So

 

JI
AO with Mis nis \nas live \eving olace Coc _Yencs.
V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

FE scold tive ne Boock bo auonccl ene Poe Sollooisgs
19.9150, 000 -for tne Scoss Bealect of coy Rights
a. Av pay Religioss weeds of roy Fain mek.

3). We Coock So order p00 mei obato  oolicics to tig Yo We
Claim, Aod Tore Wis Adwioiskratiod ‘bo aclhere bo ‘nese
Poli Cves,

HW). “War Coock to Sold Ac Rodadkss Or eoonke ble for
Weic peckicipetio® 1S Winlaking soy Cores boon al
Rights.
Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 6 of 8 PagelD #: 57

V. Relief (continued):

SS, For Ye Coork bo Gale as Uitiestig ator lo Neo
Ane olosemicyxe oF Voss Acfeudarks once tne Poort
Wertes @ AdNOG oS Ynis Eomolaiodt.

), Foc Ynx. Poort bo order We DeFaxiacdks Yo Rex BA Caock

eos, Fi\iidy Fee's | Mod) Al ober Evoesses Vine eoock Acenns Fy.

Vil. Counsel

A, If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

Oracles &. lemo Se # S5HE65S

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?
Yes A No .

 

If so, state the name(s) and address(es) of each lawyer contacted:

Tm do \beve Athony Paol Shrolbe| So assis
mor ined Yor Lime Peomes, \o Bdldcess this issoe,

Gmammnmeemmy CV eceboe oN 9530\

 

 

C. Have you previously had a lawyer representing you in a civil action in this
court?

No _X

Yes

 

 
Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 7 of 8 PagelD #: 58

If so, state the lawyer’s name and address:

 

 

Signed this _____ day of , 20

 

 

 

Shak mere # 3Y¥ 1147
Signature of Plaintiff or Plaintiffs

] declare under penalty of perjury that the foregoing is true and correct.

Executed on ___S.>:> 10, 309.0
(Date)

Sherk main #34k44 4
Signature of Movant/Plaintiff

 

Signature of Attorney
(if any)
Case 2:20-cv-00394 Document 2 Filed 06/11/20 Page 8 of 8 PagelD #: 59

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Shape Mactom

 

Your full name

 

Vv. Civil Action No.:

‘Deksy Diniclesd eb Qi,
Doovie Armes

Sohne Feaene

 

 

Enter above the full name of defendant(s) in this action

Certificate of Service
I, Shade Maceo (your name here), appearing pro se, hereby certify
that I have served the foregoing Riuil Ackioo for Olt o+ (title of document
being sent) upon the defendant(s) by depositing true copies of the same in the United States mail,

postage prepaid, upon the following counsel of record for the defendant(s) on

Dons; 10 QO90O (insert date here):

(List name and address of counsel for defendant(s))

S bent marcus dt F189

(sign your name)
